                                          Case 3:17-cv-02191-SK Document 189 Filed 07/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SUN GROUP U.S.A. HARMONY CITY,                     Case No. 17-cv-02191-SK
                                         INC.,
                                   8
                                                        Plaintiff,                          AMENDED ORDER ON DISCOVERY
                                   9                                                        DISPUTE ON DOCUMENT
                                                 v.                                         CUSTODIANS
                                  10
                                         CRRC CORPORATION LTD,
                                  11                                                        Regarding Docket No. 183
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Upon review of the parties’ joint letter brief and their further briefing, the Court orders as

                                  14   follows. The Court GRANTS IN PART and DENIES IN PART Plaintiff’s request to compel a

                                  15   further search from certain proposed custodians. Defendant shall search for documents from the

                                  16   following custodians: (1) Xi Guohua, (2) Huang Liewei, (3) Zhang Anying, (4) Lu Xiwei, (5)

                                  17   Zhen Dawei, (6) Bo Jia, (7) Zhou Chuanhe, (8) Li Guangwei, and (9) Chang Lei. The Court

                                  18   DENIES Plaintiff’s request as to the remainder of the proposed custodians.

                                  19          IT IS SO ORDERED.

                                  20   Dated: July 2, 2021

                                  21                                                    ______________________________________
                                                                                        SALLIE KIM
                                  22                                                    United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
